Citation Nr: 1234591	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  05-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative changes of the lumbar spine. 

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1976 to November 1979 and from October 1980 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri. 

This matter was previously before the Board in August 2008 and June 2010, at which time it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

This appeal was previously remanded in June 2010 for a VA examination.  The Board requested the examiner to address what, if any, neurological impairment, was related to the Veteran's service-connected low back disorder, in light of the Veteran's reported lower extremity numbness and the October 2009 VA examiner's notation of no reflex response in the patellar or Achilles tendon.  Additionally, the Board notes that various records reflect neurological symptoms involving the lower extremities, and the July 2004 VA examiner references a March 2004 treatment record in which the Veteran evidenced mild peripheral neuropathy.

A VA examination was provided in July 2010, at which point the Veteran described radiation of pain to the sides of the spine, but not too much to the legs.  Upon physical examination, the neurologist reported that strength was slightly decreased on right knee flexion to 4 out of 5; sensation seemed duller in the leg from the knee to ankle area; vibration was decreased in the toes and the ankles; ankle jerks were absent; and that swelling was significant in the lower extremities with chronic skin changes.  However, the neurologist did not address what, if any, neurological impairment, was related to the Veteran's service-connected low back disorder as requested in the remand. 

The Veteran underwent another VA examination in September 2011, which revealed that strength upon hip flexion was 4 out of 5 bilaterally and ankle reflexes were absent bilaterally.  Sensation was decreased bilaterally in the lower leg, ankle, feet, and toes; and straight leg raising test was negative bilaterally.  The examiner further reported that during the straight leg raising test, the Veteran could not keep his leg up very long and complained of pain in the low back.  Despite these findings, however, the examiner indicated that the Veteran did not have any radicular pain or other signs and symptoms due to radiculopathy, or any other neurologic complaints or findings related to a thoracolumbar spine condition.  As such, clarification is required.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the July 2010 and September 2011 VA examination reports do not account for whether the objective neurological findings demonstrated on examination are attributable to a known clinical diagnosis, and if so, the etiology of such a diagnosis (i.e. whether such diagnosis is related to the Veteran's service-connected low back disorder), the prior remand orders have accordingly not been fulfilled.  Accordingly, the Board finds that it is necessary to obtain a clarifying medical opinion. 

Furthermore, as the most recent VA records in the claims folder are dated in September 2009, updated treatment records should be obtained on remand.  
38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Lastly, the Board notes that the Veteran's increased rating claim is inextricably intertwined with his TDIU claim.  In other words, if an increased rating is granted for his lumbar spine disability, it may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991).  Action on the TDIU claim is therefore deferred. 

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records from the VA Medical Center in Kansas City, Missouri, dated from September 2009 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.

2.  Forward the claims folders to the examiner who provided the September 2011 VA examination for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims folder, including the July 2010 and September 2011 examination reports and any relevant records in CAPRI/Virtual VA, and provide an addendum that describes in detail all neurological disability(ies) currently manifested as a result of the service-connected degenerative changes of the lumbar spine.  In this regard, the examiner should address: (1) the March 2004 diagnosis of mild peripheral neuropathy (referred to in the July 2004 VA examination report); (2) findings of slightly decreased right knee strength (4 out of 5); sensation seeming duller in the leg from the knee to ankle area; decreased vibration in the toes and the ankles; absent ankle jerk; and significant lower extremity swelling with chronic skin changes as identified in the July 2010 VA examination report; and (3) findings of bilateral decreased hip strength (4 out of 5); absent bilateral ankle reflexes; decreased sensation bilaterally in the lower leg, ankle, feet, and toes; and the Veteran's inability to keep his leg raised long upon straight leg raising due to pain, as identified during the September 2011 VA examination report. 

If the above-cited symptoms are attributable to a disability unrelated to the Veteran's service-connected degenerative changes of the lumbar spine, the examiner should specifically so state. 

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Any opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings. In the extraordinary circumstance that the examiner is not able to answer the above questions or render an opinion without resort to speculation, the examiner should specifically explain the reasons for such.

3.  Thereafter, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


